UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7536


WILLIAM E. SMITH,

                Plaintiff - Appellant,

          v.

CORRECTIONAL OFFICER BERLIN; CORRECTIONAL OFFICER MARCUM;
CORRECTIONAL   OFFICER  BLANKENSHIP;   CORRECTIONAL  OFFICER
GOODWIN; CORRECTIONAL OFFICER VANMETER; CORRECTIONAL OFFICER
LAMBERT; MICHAEL CLARK,

                Defendants - Appellees,

          and

WEST   VIRGINIA  REGIONAL  JAIL  &   CORRECTIONAL  FACILITY
AUTHORITY; SOUTHWESTERN REGIONAL JAIL; CORRECTIONAL OFFICER
BLEVINS; CORRECTIONAL OFFICER TOOTAL; CORRECTIONAL OFFICER
JANE DOE,

                Defendants.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cv-07358)


Submitted:   January 22, 2015               Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.
William E. Smith, Appellant Pro Se.     Tim J. Yianne, MANNION
GRAY, Charleston, West Virginia; John P. Fuller, James William
Marshall, III, BAILEY & WYANT, PLLC, Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              William E. Smith seeks to appeal the district court’s

order granting partial summary judgment to Appellees on his 42

U.S.C. § 1983 (2012) suit.          This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The order Smith seeks to appeal is

neither     a    final    order   nor    an   appealable   interlocutory      or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal    contentions    are   adequately   presented     in   the

materials       before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                         3